764 F. Supp. 2d 1339 (2011)
In re: KABA SIMPLEX LOCKS MARKETING AND SALES PRACTICES LITIGATION.
MDL No. 2220.
United States Judicial Panel on Multidistrict Litigation.
February 7, 2011.
Before JOHN G. HEYBURN II, Chairman, DAVID R. HANSEN, W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR., BARBARA S. JONES, PAUL J. BARBADORO, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the Panel:[*] Plaintiff in an action pending in the Northern District of *1340 Ohio has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Northern District of Ohio. All responding plaintiffs and potential tag-along plaintiffs support the motion. Responding defendants[1] support centralization of these actions, but suggest the Middle District of North Carolina as transferee district or, alternatively, the District of New Jersey, the Southern District of Florida, or the Northern District of Illinois.
This litigation currently consists of eight actions listed on Schedule A and pending in four districts: five actions in the Northern District of Ohio, and one action each in the District of New Jersey, the Eastern District of New York, and the Southern District of New York.[2]
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Northern District of Ohio will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions share factual questions arising out of allegations that defendants' Simplex mechanical pushbutton locks can be disabled with a magnet and, therefore, are defective. Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources of the parties, their counsel, and the judiciary.
Kaba requests centralization in the Middle District of North Carolina, but we are not convinced that this is the most appropriate transferee district. There are several districts in which related actions are pending that would be appropriate choices for transferee district, and there does not appear to be such a strong connection between the Middle District of North Carolina and this litigation that would compel centralization there when no actions have been filed in that district. Of the districts in which related actions are pending, we are persuaded that the Northern District of Ohio is the most appropriate transferee district. Five of the eight actions are pending in this district before Judge Donald C. Nugent, who has previous MDL experience. This district is relatively centrally-located for this nationwide litigation, and it is accessible for the parties. Furthermore, all responding plaintiffs support centralization in this district.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Northern District of Ohio are transferred to the Northern District of Ohio and, with the consent of that court, assigned to the Honorable Donald C. Nugent for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A

MDL No. 2220  IN RE: KABA SIMPLEX LOCKS MARKETING AND SALES PRACTICES LITIGATION
District of New Jersey

Dov Strickman, et al. v. Kaba Ilco Corp., et al., C.A. No. 3:10-06212
Eastern District of New York

Aaron Glucksman, et al. v. Kaba Ilco Corp., et al., C.A. No. 1:10-05508

*1341 Southern District of New York


Sol Biderman v. Kaba Ilco Corp., et al., C.A. No. 1:10-08997
Northern District of Ohio

Yeshai Michael Kutoff v. Kaba Ilco Corp., et al., C.A. No. 1:10-02699

Eli Frank v. Kaba Ilco Corp., et al., C.A. No. 1:10-02725

Chaya Gitty Kohn, et al. v. Kaba Ilco Corp., et al., C.A. No. 1:10-02727 Nachum Dov Kutoff v. Kaba Ilco Corp., et al., C.A. No. 1:10-02728

Mary Ireland v. KABA Corporation, et al., C.A. No. 1:10-02730
NOTES
[*]  Judge Kathryn H. Vratil took no part in the decision of this matter.
[1]  Kaba Ilco Corp., Kaba Corp., Kaba Finance Corp., Kaba Benzing America, Inc., and Kaba Delaware, LLC (collectively Kaba).
[2]  The parties have notified the Panel that three additional related actions are pending in the Central District of California, the Southern District of Florida, and the Northern District of Ohio, respectively. These actions are potential tag-along actions. See Rule 7.1, R.P.J.P.M.L.